 Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20            PageID.1   Page 1 of 14




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

STEPHANIE SIMMONS,
                                                 Case No.
             Plaintiff,
vs.                                              Hon.

CARMELA FOODS, INC., and
CARMELA FOODS DISTRIBUTION, INC.,
Jointly and severally,

             Defendants.
____________________________________________________________________/
 Jack W. Schulz (P78078)
 SCHULZ GOTHAM PLC
 PO Box 44855
 Detroit, MI 48244
 (313) 246-3590
 jackwschulz@gmail.com
 Attorneys for Plaintiff
____________________________________________________________________/

             COMPLAINT AND DEMAND FOR TRIAL BY JURY

                          There is no other civil action pending in
                          this Honorable Court or any other Court
                          arising out of the same transaction and
                          occurrence.

      NOW COMES Plaintiff, STEPHANIE SIMMONS, for her Complaint against

Defendants Carmela Foods, Inc. and Carmela Foods Distribution, Inc., stating the

following:
 Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20            PageID.2    Page 2 of 14




                                      INTRODUCTION

      1.     Plaintiff Stephanie Simmons was tossed aside by her employer

immediately after exhibiting symptoms related to Covid-19 and being instructed by a

medical professional that she needed to self-quarantine until at least 72 hours after those

symptoms cease. Defendants prodded Plaintiff to return to work claiming it was

probably just the flu. Plaintiff returned to work 72 hours after her symptoms ceased, as

instructed by medical professionals, and was terminated that day. Defendants claimed

her termination was due to an “uncertain economy”, however, they also stated that

“business was booming” and they needed “all hands on deck” on a company-wide

conference call only hours earlier.

      Within this complaint, Plaintiff alleges that she was terminated in violation of her

rights afforded under the FFCRA, FMLA and in violation of public policy.

                                         PARTIES

      2.     Plaintiff Stephanie Simmons is an individual who resides in Macomb

County, Michigan.

      3.     Defendant Carmela Foods, Inc. is a domestic profit corporation located in

Pontiac, Michigan, Oakland County. Carmela Foods, Inc.’s registered business address

is 20 S. Telegraph Rd. Pontiac, MI 48053.




                                            2
 Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20          PageID.3    Page 3 of 14




      4.     Defendant Carmela Foods Distribution, Inc. is a domestic profit

corporation located in Fraser, Michigan, Macomb County. Carmela Foods Distribution,

Inc.’s registered business address is 18350 15 Mile Rd. Fraser, MI 48026.

      5.     At all times relevant herein, Defendants acted by and through their agents,

servants, and employees, each of whom acted at all times relevant herein in the course

and scope of their employment with and for Defendants.

                           JURISDICITON AND VENUE

      6.     This Court has original jurisdiction under 28 U.S.C. § 1331 because

Plaintiff has raised Federal Claims under the Family Medical Leave Act of 1993 and

the Families First Coronavirus Response Act, Pub.L. No. 116-127, 134 Stat. 178 (2020).

      7.     This Court is the proper venue pursuant to 28 U.S.C. § 1391(b).

                            GENERAL ALLEGATIONS

      8.     Plaintiff Stephanie Simmons (“Plaintiff”) began her employment as a

Assistant Protein Specialist with Defendants Carmela Food, Inc. and Carmela Foods

Distribution, Inc. (collectively “Defendants” or “Carmela Foods”) in February 2019.

      9.     Carmela Foods is a full-service regional specialty food, estate wine, prime

meat and premium seafood distributor that distributes to specialty food retailers,

restaurants, country clubs, hotels, resorts and wine establishments throughout the entire

state of Michigan and Northern Ohio.




                                           3
 Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20            PageID.4    Page 4 of 14




      10.    Carmela Foods, Inc. and Carmela Foods Distribution, Inc. have less than

500 employees individually and collectively.

      11.    Plaintiff’s position, Assistant Protein Specialist, generally involves coming

into Carmela Foods Fraser location to check inventory and contact clients then heading

out to visit various clients making sales calls. fielding calls from Defendants drivers who

are experiencing issues on the road. These inquires come in the form of phone calls and

the duties can be performed through telecommuting.

      12.    Plaintiff was a valued employee without receiving any notable discipline

during her time employed by Carmela Foods.

   Factual Background of the Covid-19 Pandemic and Associated Legal Protections

      13.    Around early March 2020, America began seeing multiple cases of the

novel coronavirus (“COVID-19”). Covid-19 is a respiratory disease that can result in

serious illness or death. It is caused by a new strain of coronavirus not previously

identified in humans and easily spread from person to person. Older adults and those

with chronic health conditions are at particular risk, and there is an increased risk of

rapid spread of COVID-19 among persons in close proximity to one another. There is

currently no approved vaccine or antiviral treatment for this disease.

      14.    On March 10, 2020, the Michigan Department of Health and Human

Services identified the first two presumptive-positive cases of COVID-19 in Michigan.

On that same day, Michigan’s Governor Whitmer issued Executive Order 2020-4


                                            4
 Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20          PageID.5    Page 5 of 14




declaring a state of emergency across the state of Michigan under section 1 of article 5

of the Michigan Constitution of 1963, the Emergency Management Act, 1976 PA 390,

as amended, MCL 30.401-.421, and the Emergency Powers of the Governor Act of

1945, 1945 PA 302, as amended, MCL 10.31-.33.

      15.    On March 18, 2020, President Donald Trump signed the Families First

Coronavirus Response Act (“FFCRA”) into law. As part of the FFCRA, our government

also passed the Emergency Paid Sick Leave Act (“EPSLA”) and the Emergency Family

and Medical Leave Expansion Act (“EFMLEA”)

      16.    Specifically, the EFMLEA amends the Family Medical Leave Act

(“FMLA”) by adding another qualifying reason for leave and requiring pay for most of

it. It provides up to 12 weeks of leave (two weeks unpaid and ten weeks paid) for "a

qualifying need related to a public health emergency" and/or is “experiencing COVID-

19 symptoms and is seeking a medical diagnosis.” See FFCRA, Division C, § 3102(b)

(Pub. L. No. 116-127); 29 U.S.C. § 2612(a)(1)(F))

      17.    Qualifying reasons include the period in which an employee is

experiencing COVID-19 symptoms or has been exposed to someone exhibiting

symptoms and seeking a medical diagnosis. See 29 C.F.R. § 826.20

      18.    The Department of Labor (“DOL”) has ruled Covid-19 related symptoms

as experiencing a fever, dry cough, shortness of breath, or shortness of breath; or other

symptoms identified by the US Centers for Disease Control and Prevention (CDC).


                                           5
 Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20            PageID.6     Page 6 of 14




       19.    An employee returning from FFCRA paid sick leave or family leave has

the right to be restored to the same or an equivalent position under the FMLA. See 29

C.F.R. § 826.30(a)

       20.    The FFCRA expanded the FMLA to include employers with under 50

employees.

  Defendant’s Unlawful Handling of Plaintiff upon Learning She was Symptomatic

       21.    On or around March 17, 2020, Plaintiff contacted Defendants to notify

them that she would be working from home as she had a significant fever and believed

she had the Covid-19.

       22.    Plaintiff sought testing for Covid-19 at Beaumont Hospital however they

were unable to provide her with a test. However, Beaumont instructed Plaintiff that she

would not be able to return to the workplace until she was fever-free for at least 72 hours.

       23.    On March 19, 2020, after the enactment of the FFCRA, Plaintiff notified

her supervisor Liam Ayers (“Ayers”) through text message that she still had a

temperature of over 101 degrees.

       24.    On Friday, March 20, 2020, Plaintiff was contacted by Carmela Foods

Human Resources employee Lisa Horetski (“HR Horetski”). Horetski inquired about

Plaintiff’s symptoms, how high her fever was, and what medications she was taking.

       25.    Horetski told Plaintiff that it sounded like Plaintiff only had the flu and

therefore should return to work. Plaintiff responded that she was specifically instructed


                                             6
 Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20           PageID.7     Page 7 of 14




by Beaumont she needed to self-quarantine for at least 72 hours after her fever ended.

Plaintiff stated that she believed she would be able to return on Monday.

      26.    After being fever free for at least 72 hours, Plaintiff returned to work the

morning of Monday, March 23, 2020.

      27.    Upon arrival, Plaintiff found someone else working in her cubicle.

Plaintiff was told the person was only performing clerical work.

      28.    After her arrival, there was a company-wide conference call. During the

call, it was stated that business was “booming” and sales were up around 60%. The call

continued that it was an “all hands on deck” situation and that if anyone has any extra

time then they need to pitch in and help in other areas.

      29.    Shortly after this call, Plaintiff was instructed to meet Ayers in his office.

At the meeting, Ayers notified Plaintiff she was being terminated immediately due to

“uncertainty in the economy.”

      30.    Plaintiff immediately mentioned the conference call and asked if she could

be given something else to do. Ayers responded that “he could not answer that.”

      31.    Plaintiff then went to visit HR Horetski to ask again why she was being

terminated and if there was other work she could perform. HR Horeteski also responded

that she could not answer that question.

      32.    Subsequently, Plaintiff received a Covid-19 antibody test which confirmed

that she was previously positive with Covid-19.


                                            7
 Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20          PageID.8    Page 8 of 14




       33.    Defendants never informed Plaintiff of any of her rights to leave pursuant

to the FFCRA or the FMLA despite Defendants having adequate notice that Plaintiff

potentially qualified for leave due to her symptoms. Instead, Defendants prodded

Plaintiff to return to work despite the doctor’s orders.

       34.    The evidence demonstrates that Defendant terminated Plaintiff for refusing

to come into work while exhibiting symptoms of Covid-19 (and later testing positive).

                         COUNT I
 VIOLATION OF THE FAMILY FIRST CORONA VIRUS RESPONSE ACT
     AND THE FAMILY MEDICAL LEAVE ACT - INTERFERENCE

       35.    All preceding paragraphs are incorporated by reference.

       36.    Congress enacted the FMLA finding that “there is inadequate job security

for employees who have serious health conditions that prevent them from working for

temporary periods.” 29 U.S.C. § 2601(a)(4).

       37.    As a result of the Covid-19 pandemic, Congress expanded the FMLA

through the FFCRA to cover Employers with under 50 employees for Covid-19 related

purposes.

       38.    The FFCRA allowed for employees to utilize the protections of the FMLA

if the employee requires leave for "a qualifying need related to a public health

emergency" and/or is “experiencing COVID-19 symptoms and is seeking a medical

diagnosis.”




                                             8
 Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20          PageID.9    Page 9 of 14




      39.     That to that end, the FMLA makes it “unlawful for any employer to

interfere with, restrain, or deny the exercise of or the attempt to exercise, any right

provided” by the Act.

      40.     That at all times material hereto, Defendants were a covered employer as

defined by the FMLA, the FFCRA, and the applicable federal regulations.

      41.     Plaintiff was an eligible employee under the definitional terms of the

FMLA.

      42.     Plaintiff required leave for "a qualifying need related to a public health

emergency" and/or is “experiencing COVID-19 symptoms and is seeking a medical

diagnosis.”

      43.     Defendants were aware Plaintiff required leave for these reasons.

      44.     Plaintiff provided Defendants adequate and timely notice of her need to

take leave which qualified for the protection of the FFCRA/FMLA.

      45.     Defendants failed to inform Plaintiff of her right to take leave for Covid-

19 and instead pressured her to return to work as soon as possible.

      46.     Defendants have interfered with and denied plaintiff her FFCRA/FMLA

rights as described above and herein, including, but not limited to, failing to provide

Plaintiff with leave protected by the FFCRA/FMLA to address her need for Covid-19

symptoms and testing and instead discharging Plaintiff from her position, in violation of

the FMLA and FFCRA.


                                            9
Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20          PageID.10    Page 10 of 14




       47.     Defendants’ actions were intentional, with deliberate disregard for the

rights and sensibilities of the Plaintiff.

       48.     Defendants’ interference with Plaintiff’s FMLA leave has directly and

proximately caused Plaintiff great damages, including embarrassment, humiliation,

outrage, mental distress and economic loss of large but as of yet undetermined

proportions.

                        COUNT II
 VIOLATION OF THE FAMILY FIRST CORONAVIRUS RESPONSE ACT
       AND FAMILY MEDICAL LEAVE ACT - RETALIATION

       49.     All preceding paragraphs are incorporated by reference.

       50.     Plaintiff had a conditioned which qualified for leave protected under the

FFCRA/FMLA.

       51.     As recommended by the doctor, Plaintiff took leave to quarantine for 72

hours after exhibiting Covid-19 related symptoms.

       52.     Defendants retaliated against Plaintiff in violation of the FFCRA/FMLA

leave by terminating her for taking leave which qualified as protected leave in violation

of the FMLA and FFCRA.

       53.     Defendants’ actions were intentional, with deliberate disregard for the

rights and sensibilities of the Plaintiff.

       54.     There is a causal connection between Plaintiff’s protected activity and

Defendants’ retaliatory actions described above.


                                             10
Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20            PageID.11    Page 11 of 14




       55.    As a direct and proximate result of Defendants’ unlawful actions, Plaintiff

has sustained injuries and damages including, but not limited to, loss of pay, loss of

career opportunities, humiliation and embarrassment, mental anguish and emotional

distress, loss of professional reputation, and loss of the ordinary pleasures of everyday

life, including the right to pursue gainful occupation of choice and incurred substantial

liability for attorney fees.

                           COUNT III
        WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

       56.    All preceding paragraphs are incorporated by reference.

       57.    On or about March 23, 2020 Defendants wrongly terminated Plaintiff in

contravention of public policy.

       58.    Defendants terminated Plaintiff for following a medical professional’s

recommendation to self-quarantine and her refusal to return to work while under a

medical professional’s instructions to self-quarantine which would violate the FFCRA.

       59.    Plaintiff informed the employer that she was experiencing Covid-19

symptoms and was seeking a medical diagnosis.

       60.    Defendants discharged Plaintiff in illegal retaliation for exercising a right

conferred by a well-established legislative enactment.

       61.    Plaintiff had a right to paid sick leave when exhibiting symptoms of

COVID-19 and seeking medical attention to confirm the existence of the virus under the

FFCRA.

                                            11
Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20           PageID.12    Page 12 of 14




       62.    Defendants terminated Plaintiff because of her exercise of this right.

       63.    In order to return to work, Defendants would have required Plaintiff to

violate the law.

       64.    Defendants’ termination of Plaintiff in violation of public policy of the

State of Michigan has damaged him by loss of earnings and earning capacity; loss of

benefits and future benefits; mental anguish; physical and emotional distress;

humiliation and embarrassment; and loss of professional reputation

                              REQUEST FOR RELIEF

       WHEREFORE, Plaintiff requests that this Honorable Court:

       a.     Grant her all available compensatory damages for economic injury,

including back and front pay, extreme mental and emotional distress, humiliation,

outrage, economic damages, loss of employment opportunity, harm to reputation, loss

of earning capacity, punitive damages, and any other damages available by law;

       b.     Grant her all available liquidated damages pursuant to the FFCRA and

FMLA;

       c.     Grant Plaintiff’s reasonable attorney’s fees and costs incurred in this

litigation; and

       d.     Grant all such further relief as shall meet equity and good conscience.

                                                Respectfully submitted,

                                                By: /s/ Jack W. Schulz
                                                Jack W. Schulz (P78078)

                                           12
Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20   PageID.13   Page 13 of 14




                                          SCHULZ GOTHAM PLC
                                          Attorney for Plaintiff
                                          PO Box 44855
                                          Detroit, MI 48244
                                          (313) 246-3590
DATE: July 8, 2020




                                     13
Case 2:20-cv-11856-SJM-EAS ECF No. 1 filed 07/08/20     PageID.14    Page 14 of 14




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

STEPHANIE SIMMONS,
                                           Case No.
            Plaintiff,
vs.                                        Hon.

CARMELA FOODS, INC., and
CARMELA FOODS DISTRIBUTION, INC.,
Jointly and severally,

             Defendants.
____________________________________________________________________/
 Jack W. Schulz (P78078)
 SCHULZ GOTHAM PLC
 PO Box 44855
 Detroit, MI 48244
 (313) 246-3590
 jackwschulz@gmail.com
 Attorneys for Plaintiff
____________________________________________________________________/

                          DEMAND FOR TRIAL BY JURY

      Plaintiff Stephanie Simmons hereby demands for a trial by jury.

                                           Respectfully submitted,


                                           By: /s/ Jack W. Schulz
                                           Jack W. Schulz (P78078)
                                           SCHULZ GOTHAM PLC
                                           Attorney for Plaintiff
                                           PO Box 44855
                                           Detroit, MI 48244
                                           (313) 246-3590
DATE: July 8, 2020
